DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Response to Amendment
Applicant's amendment to the claims, filed on July 25th, 2022, is acknowledged. Entry of amendment is accepted and made of record. 

Response to Arguments/Remarks
Applicant's response filed on July 25th, 2022 is acknowledged and isanswered as follows. 
Applicant's arguments, see pgs. 9-14, with respect to the rejections of claims under 35 U.S.C 102 (a)(1) have been considered but are moot in view of the new ground(s) of rejection. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-2, 4, 6, 7, 9-10, 23, 24, 26, 39 and 40-41 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by NAITO et al. (Pub. No.: US 2019/0013313 A1), hereinafter as Naito.

    PNG
    media_image1.png
    801
    1060
    media_image1.png
    Greyscale

Regarding claim 1, Naito discloses a semiconductor device in Figs. 3-5  and 12  comprising: a semiconductor layer structure (substrate 10) (see Figs. 5, 12 and [0034], [0128]); a plurality of unit cell transistors (each transistor in sections 104) that are electrically connected (connecting by gate electrode 151) (see Fig. 5 and [0031-0032]), each unit cell transistor including a gate finger (an elongate portion of gate conductive section 44 in gate trench section 40) that has a longitudinal axis that extends in a first direction (longwise direction of each elongate portion of gate trench 40 as shown in Fig. 5 above) on the semiconductor layer structure, the gate fingers spaced apart from each other along a second direction (space apart in direction across dummy trench section 30 as shown in Fig. 5 above) (see Figs. 6, 12 and [0038], [0041], [0049], [0078], [0136], [0139], [0141], [0160-161]); and a gate connector (combination of gate electrodes 50 and 151) comprising a first portion (gate electrode 50) having a longitudinal axis that extends in the second direction (extending paralleled to the direction across dummy trench section 30 as shown in Fig. 5 above) and a second portion ( gate portion that connecting gate electrode 50 and gate electrode 151 as shown in Fig. 5 above) having a longitudinal axis that extends in the first direction, (see Figs. 3, 6 and [0046-0047], [0131], [0135]), the gate connector connected to the gate fingers of the plurality of unit cell transistors (gate electrodes 50 and 151 connecting to elongate portions of gate conductive sections 44 in gate trench sections 40 through contact holes 55) (see Figs. 5, 12 and [0071-0072], [0130-0131]), wherein the gate connector has a greater conductivity than the gate fingers (gate electrodes 50 and 151 made of tungsten metal which has greater conductivity than gate conductive section 44 made of polysilicon ) (see [0047], [0071], [0131], and [0177]).
Regarding claim 2, Naito discloses the semiconductor device of Claim 1, wherein the gate connector comprises tungsten (W) (see [0047] and [0131]). 
Regarding claim 4, Naito discloses the semiconductor device of Claim 1, wherein the second portion that extends in the first direction to contact an upper surface of a gate finger of one of the plurality of unit cell transistors (the gate portion that connecting gate electrode 50 and gate electrode 151 extending the same direction with the lengthwise direction of gate trench section 40 and the gate portion electrically contacts the upper surface of the gate conductive section 44) (see Fig. 5 and [0072], [0133]).
Regarding claim 6, Naito discloses the semiconductor device of Claim 1, wherein a lower surface of the gate connector contacts surfaces of the gate fingers (a lower surface of gate electrode 50 contacts surfaces of gate conductive sections 44 through contact holes 55) (see Fig. 5 and [0139]).
Regarding claim 7, Naito discloses the semiconductor device of claim 6, wherein a gate electrode of one of the gate fingers extends below an upper surface of the semiconductor layer structure (gate electrode 44 extending below surfaces of substrate 10) (see Fig. 12).
Regarding claim 9, Naito discloses the semiconductor device of claim 1, further comprising a connector insulating layer (interlayer insulating film 26) between the gate connector and the semiconductor layer structure (see Fig. 3 and [0139]).
Regarding claim 10, Naito discloses the semiconductor device of claim 1, wherein the connector insulating layer (interlayer insulating film 26) extends in the second direction (interlayer insulating film 26 has dimension extends in the same direction with the direction across the gate trench sections 40) on an upper surface of the semiconductor layer structure between adjacent ones of the gate fingers (form over and within the gate trench sections) (see Figs. 3, 5 and [0124]).
Regarding claim 23, Naito discloses a semiconductor device in Figs. 3-4, 6-7 and 12 comprising: a semiconductor layer structure (substrate 10) (see Figs. 3-4, 7 and [0034], [0128]); first and second unit cell transistors (each of first and second transistors defined by two adjacent first trench sections 161) that are electrically connected 

    PNG
    media_image2.png
    663
    782
    media_image2.png
    Greyscale

(connected through second trench sections 162) (see Fig. 7 and [0143]), the first unit cell transistor and the second unit cell transistor comprising a first gate electrode (portion of gate conductive section 44 in one of first trench sections 161) and a second gate electrode (another portion of gate conductive section 44 in another adjacent one of first trench sections 161) spaced apart by a portion of the semiconductor layer structure (each gate conductive section 44 spaced apart by portions of layers 116, 114, 112 and 18), respectively (see Figs. 7, 12 and [0078], [0136], [0146], [0163]); and a gate connector (gate electrode 50) connected to the first gate electrode, and connected to the second gate electrode, and on a portion of the semiconductor layer structure between the first gate electrode and the second gate electrode (gate electrode 50 connected to gate conductive sections 44 in first trench sections 161 and on a portion of substrate 10 between two first trench sections 161) (see Fig. 3-4, 7, 12 and [0144-0145]), wherein the gate connector comprises a first material (gate electrode 50 has the same material as gate electrode 151 of aluminum/tungsten), and the first gate electrode and the second gate electrode comprise a second material (material of gate conductive section 44 of polysilicon), different from the first material (see [0047], [0131] and [0178]).
Regarding claim 24, Naito discloses a semiconductor device the semiconductor device of claim 23, further comprising a connector insulating layer (interlayer insulating film 26) between the gate connector and the semiconductor layer structure (see Fig. 6-7 and [0139]).
Regarding claim 26, Naito discloses a semiconductor device the semiconductor device of claim 23, wherein the gate connector continuously extends between the first gate electrode and the second gate electrode (see Fig. 7), and the second material has a lower conductivity than the first material (polysilicon of gate conductive section 44 in first trench sections 161 has lower conductivity than aluminum/tungsten of gate electrode 50) (see [0047], [0131] and [0178]).
Regarding claim 39, Naito discloses the semiconductor device of Claim 6, wherein a gate electrode of one of the gate fingers extends on an upper surface of the semiconductor layer structure (a portion of gate conductive section 44 extending above the bottom of gate trench section 40 which is defined by a surface of substrate 10 being higher than the bottommost surface of substrate 10) (see Fig. 12).
Regarding claim 40, Naito discloses a semiconductor device in Figs. 3-5  and 12  comprising: a semiconductor layer structure (substrate 10) (see Figs. 5, 12 and [0034], [0128]); a plurality of unit cell transistors (each transistor in sections 104) that are electrically connected (connecting by gate electrode 151) (see Fig. 5 and [0031-0032]), each unit cell transistor including a gate finger (an elongate portion of gate conductive section 44 in gate trench section 40) that has a longitudinal axis that extends in a first direction (longwise direction of each elongate portion of gate trench 40 as shown in Fig. 5 above) on the semiconductor layer structure, the gate fingers are distinct from (each portion of the elongate portion of gate conductive section 44 are in different gate trench section 40 and different from each other) and spaced apart from each other along a second direction (space apart in direction across dummy trench section 30 as shown in Fig. 5 above) (see Figs. 6, 12 and [0038], [0041], [0049], [0078], [0136], [0139], [0141], [0160-161]); and a gate connector (combination of gate electrodes 50 and 151) comprising having a longitudinal axis that extends in the second direction (gate electrode 50 extending paralleled to the direction across dummy trench section 30 as shown in Fig. 5 above) (see Figs. 3, 6 and [0046-0047], [0131], [0135]), the gate connector connected to the gate fingers of the plurality of unit cell transistors (gate electrodes 50 and 151 connecting to elongate portions of gate conductive sections 44 in gate trench sections 40 through contact holes 55) (see Figs. 5, 12 and [0071-0072], [0130-0131]), wherein the gate connector has a greater conductivity than the gate fingers (gate electrodes 50 and 151 made of tungsten metal which has greater conductivity than gate conductive section 44 made of polysilicon ) (see [0047], [0071], [0131], and [0177]).
Regarding claim 41, Naito discloses the semiconductor device of Claim 40, wherein the gate fingers each comprise a first material (polysilicon) (see [0177]), and the gate connector comprises a second material (metal) different from the first material (see [0046] and [0131]).
Claims 18, 34 and 36-37 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by HSIEH (Pub. No.: US 2012/0032261 A1).
Regarding claim 18, HSIEH discloses a semiconductor device in Figs. 9A-9B comprising: a semiconductor layer structure (layers 901, 900, 902 and 906) (see Fig. 9B and [0046-0047]); a gate electrode structure (poly-silicon layer structure 904) on the semiconductor structure (see Figs. 9A-9B and [0047]), wherein the gate electrode structure comprises: a plurality of gate fingers (extensions of poly-silicon layer 904 as shown in Fig. 9A below) that extend in a first direction (horizontal direction in Fig. 9A) on the semiconductor layer structure (see Fig. 9A below); and a gate connector (gate metal runner 916 and plug 918) that is on the plurality of gate fingers, wherein a portion of the gate connector (plug 918) extends below an upper surface of the semiconductor layer structure (below an upper surface of layer 906) (see Fig. 9A-9B and [0047]).

    PNG
    media_image3.png
    628
    777
    media_image3.png
    Greyscale

Regarding claim 34, HSEIH discloses the semiconductor device of claim 18, wherein the plurality of gate fingers each comprise a first material (poly-silicon material of portion gate 904 in the floating dummy cell) (see Fig. 9B and [0047], and the gate connector comprising a second material (metal material of gate metal runner 916 and plug 910) (see Figs. 9A-9B and [0046-0047]).
Regarding claim 36, HSEIH discloses the semiconductor device of claim 18, wherein the gate connector has a greater conductivity than the gate fingers (metal has greater conductivity than poly-silicon) (see Figs. 9A-9B and [0047]).
Regarding claim 37, HSEIH discloses the semiconductor device of claim 18, wherein the second material is different from the first material (metal and poly-silcon) (see Figs. 9A-9B and [0047]).

       Allowable Subject Matter
Claims 5, 17, 31, 32, 35 and 42 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is an examiner's statement of reasons for the indication of allowable subject matter: The cited art, whether taken singularly or in combination, especially when all limitations are considered within the claimed specific combination, fails to disclose or suggest the claimed invention having: wherein the gate connector further comprises a third portion that extends in the first direction below an upper surface of the semiconductor layer structure as recited in claim 5; wherein the gate connector comprises a first portion and a second portion, wherein the first portion of the gate connector extends in the first direction on the plurality of gate fingers, wherein the second portion of the gate connector extends in a second direction on the plurality of gate fingers as recited in claim 17; wherein the gate connector comprises a first portion, and wherein the gate connector further comprises a second portion that crosses the first portion to contact an upper surface of the first gate electrode as recited in claim 31; wherein the gate connector further comprises a third portion that contacts the first gate electrode below an upper surface of the semiconductor layer structure as recited in claim 32; wherein the portion is a third portion that extends in the first direction, and the gate connector further comprises a first portion and a second portion, wherein the first portion of the gate connector extends in the first direction on the plurality of gate fingers, wherein the second portion of the gate connector extends in a second direction on the plurality of gate fingers as recited in claim 35; wherein the gate connector comprises a first portion and a second portion, wherein the first portion of the gate connector extends in the first direction on the gate fingers, and the second portion of the gate connector extends in the second direction on the plurality of gate fingers as recited in claim 42. 
Claims 12, 14, 20-21, 22 and 38 are allowed over prior art of record. 
The following is an examiner' s statement of reason for allowance:  the prior art made of record does not teach or fairly suggest the following: gate connector comprising a second material and extending in the first direction, wherein the gate connector extends on and is connected to a gate finger of the plurality of gate fingers as recited in claim 12; and wherein the gate electrode structure comprises: a plurality of gate fingers each comprising a first material that extends in a first direction on the semiconductor layer structure, a gate connector comprising a second material that is connected to a gate finger of the plurality of gate fingers, a connector insulating layer extending between adjacent ones of the plurality of gate fingers, wherein the connector insulating layer is between the gate connector and the semiconductor layer structure, and a connector electrode layer between the connector insulating layer and the gate connector as recited in claim 22. Claim 38 depend on claim 22, and therefore also include said claimed limitation.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CUONG B NGUYEN whose telephone number is (571)270-1509.  The examiner can normally be reached on Monday-Friday, 10:00 AM-6:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven H. Loke can be reached on (571) 272-1657.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CUONG B NGUYEN/Primary Examiner, Art Unit 2818